PER CURIAM.
Upon further consideration of this matter subsequent to oral argument before this Court on jurisdiction and merits a majority of the Court are of the view that our appellate jurisdiction has been improvidently invoked and that jurisdiction for the determination of the merits of this cause is vested in the District Court of Appeal, First District. It is thereupon
Ordered that the notice of appeal and other papers herein be forthwith transferred by the Clerk of this Court to the Clerk of the District Court of Appeal, First District. The notice of appeal and other papers filed herein shall have the same force and effect as if filed in the District Court of Appeal, First District, and as of the time when filed in this Court.
It is so ordered.
TERRELL, THOMAS, DREW, THORNAL, O’CONNELL and CALDWELL, JJ., concur.
ROBERTS, C. J., dissents.